UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – October 31, 2013 Item 1: Reports to Shareholders Annual Report | October 31, 2013 Vanguard Selected Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 25 About Your Fund’s Expenses. 26 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2013 Total Returns Vanguard Selected Value Fund 36.43% Russell Midcap Value Index 33.45 Mid-Cap Value Funds Average 34.41 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2012, Through October 31, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Selected Value Fund $21.01 $28.07 $0.440 $0.000 1 Chairman’s Letter Dear Shareholder, When stock markets are surging, mid-and small-capitalization equities are often at the forefront as confident investors more willingly accept the risk and volatility that typically accompany a commitment to smaller, less-established companies. For the fiscal year ended October 31, 2013, Vanguard Selected Value Fund benefited from just such an investment climate, as well as from superior stock choices and allocation decisions by the fund’s two advisors. The fund returned more than 36%, about 3 percentage points more than its benchmark, the Russell Midcap Value Index, and 2 percentage points above the average return of its mid-cap value peers. Selected Value’s largest sector weightings––financials, industrials, consumer discretionary, information technology, and health care––were also its most productive. Of the nine sectors in which the fund had meaningful investments, only its second-smallest one, materials, had a negative return. The fund was also hurt by the advisors’ decision to keep about 10% of its assets in cash, on average, during the period. The 10% cash position is unusual for Vanguard but not for Selected Value; its advisors have the flexibility to hold cash when they cannot find attractive stocks that meet their strict valuation criteria. 2 If you hold shares in a taxable account, you may wish to review the table and discussion on after-tax returns for the fiscal year that appear later in this report. Amid uncertainty, U.S. stocks found a path to strong returns U.S. stocks faced several challenges en route to an impressive return of about 29% for the 12 months ended October 31. Investors’ growing appetite for risk drove the rise in stocks, as corporate profit growth , in general, wasn’t particularly tantalizing. Although the end of the fiscal year was notable for the budget impasse that resulted in October’s 16-day partial federal government shutdown, the period as a whole was marked by uncertainty about Federal Reserve monetary policy and concern about the economy’s patchy growth. Vanguard’s chief economist, Joe Davis, recently noted that “as was the case at the start of the year, the U.S. economy continues to expand at a modest and uneven pace.” The disparity between the performance of the U.S. economy and that of U.S. stocks may seem surprising—but Vanguard research has shown a weak relationship over the long term between a nation’s economic growth and its stock returns. (You can read more in The Outlook for Emerging Market Stocks in a Lower-Growth World , available at vanguard.com/research.) Market Barometer Average Annual Total Returns Periods Ended October 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 28.40% 16.83% 15.84% Russell 2000 Index (Small-caps) 36.28 17.69 17.04 Russell 3000 Index (Broad U.S. market) 28.99 16.89 15.94 MSCI All Country World Index ex USA (International) 20.29 6.04 12.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.08% 3.02% 6.09% Barclays Municipal Bond Index (Broad tax-exempt market) -1.72 3.60 6.37 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.07 0.12 CPI Consumer Price Index 0.96% 2.21% 1.52% 3 Outside the United States, stocks returned about 20%. The developed markets of Europe and the Pacific region delivered robust gains; emerging-market stocks failed to keep pace. Bond returns sagged as investors kept a close eye on the Fed With investors fretting over the Fed’s next move in its stimulative bond-buying program, bonds recorded negative results for the 12 months. The broad U.S. taxable bond market returned –1.08%. The yield of the 10-year Treasury note closed at 2.54%, down from 2.63% at September’s close but up from 1.69% at the end of the last fiscal year. (Bond yields and prices move in opposite directions.) Municipal bonds returned –1.72%. Outside the United States, bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –1.95%. The Fed’s target for short-term interest rates remained at 0%–0.25%, severely limiting returns of money market funds and savings accounts. The advisors’ decisions helped the fund outpace its index Although small-cap stocks led the market over the 12 months with returns that approached 40%, mid-caps were also lively participants in the rally, trumping their large-cap counterparts. Mid-cap growth stocks outpaced mid-cap value Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.38% 1.31% The fund expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the fund’s expense ratio was 0.43%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Mid-Cap Value Funds. 4 stocks by less than 1 percentage point, and double-digit returns were evident across the mid-cap spectrum. Investing opportunities were abundant among mid-cap companies, and the Selected Value Fund’s two advisors made a number of wise decisions in their efforts to outperform its comparative standards. In some cases, the fund’s holdings bested the benchmark’s; in others, the advisor avoided some subpar holdings that dampened the benchmark’s return. Financial stocks, the fund’s largest sector, returned about 34% and contributed about one-quarter of the fund’s result. Selected Value’s holdings in insurance companies, consumer finance firms, commercial banks, and asset managers all returned at least 30%; the sector was boosted by a rosier investment climate, stronger balance sheets, improved lending conditions, and more robust housing and labor markets. The fund’s outperformance, though, was largely because the advisors almost entirely sidestepped real estate investment trusts (REITs), which stalled after a few years of solid growth. Selected Value’s industrial and consumer discretionary sectors returned about 50% each. This reflected the economy’s slow but steady improvement, and the resulting ability and eagerness of consumers and corporations to spend more freely. Machinery firms, airlines, and electrical equipment companies were among the fund’s standouts in industrials. Clothing company Hanesbrands, which returned Total Returns Ten Years Ended October 31, 2013 Average Annual Return Selected Value Fund 11.00% Russell Midcap Value Index 10.62 Mid-Cap Value Funds Average 9.20 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 more than 100%, led the fund’s consumer discretionary sector, in which hotels and casinos, auto-parts companies, and housewares firms also performed well. Perhaps most strikingly, the fund returned more than 80% in technology, compared with 50% for the benchmark. The advisors stayed with Micron Technology through earlier difficulties for the semiconductor equipment firm, and their commitment was rewarded this period with a return of more than 225%. Electronic equipment, software, and IT service companies also drove the fund’s success in the sector. In health care, the advisors’ concentrated stock choices among providers, managed care firms, and distributors proved fruitful. Selected Value’s biggest stumbling block was in materials. With gold and silver miners struggling as precious metals prices slid, the fund’s metals and mining holdings returned –50%. That decline outweighed a 48% advance for its specialty chemicals stocks. In energy, the advisors’ holdings underperformed those of the benchmark. You can find more information on the fund’s positioning and performance during the fiscal year in the Advisors’ Report that follows this letter. Ten-year results show the fund’s solid advisory arrangement The Selected Value Fund’s two advisors––Barrow, Hanley, Mewhinney & Strauss, LLC, and Donald Smith & Co., Inc.––both take a value approach to investing, albeit from different perspectives. Barrow, Hanley seeks out-of-favor stocks of solid companies that regularly pay dividends; Donald Smith considers the stocks of troubled companies that may not have much further to fall, but have the potential to stage major rebounds. Barrow, Hanley has advised the fund since its 1996 inception and Donald Smith since 2005. As measured by the results of the last decade, the arrangement has been a solid one. For the ten years ended October 31, 2013, the Selected Value Fund posted an average annual return of 11.00%. Its benchmark (which bears no expenses) returned 10.62%, and the peer group’s average annual return was 9.20%. 6 Selected Value is served by the advisors’ experience, skill, and knowledge along with low costs, which allow you to keep more of the fund’s return. Combining diversity of thought with low costs brings benefits Investors sometimes ask why Vanguard uses a multi-advisor approach for many of its actively managed equity funds. Just as we recommend diversification within and across asset classes for an investor’s overall portfolio, we think significant benefits can accrue from using multiple advisory firms for a single fund: diversity of investment process and style, thought, and holdings. These elements can lead to less risk and better results. Because not all investment managers invest the same way, their returns relative to the benchmark don’t move in lockstep. As with many investment topics, however, there are some misconceptions about the benefits of a multi-manager approach. For example, it is often suggested that the best ideas of the advisors are diluted when combined in one portfolio. Recent Vanguard research has found otherwise. Conventional wisdom also suggests that multi-manager funds tend to be expensive. At Vanguard, this is not the case: Low costs are a hallmark of all our offerings. And Vanguard research indicates that low costs can contribute greatly to investing success, helping investors keep more of a portfolio’s return. (You can read more in Analyzing Multi-Manager Funds: Does Management Structure Affect Performance? , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 15, 2013 7 Advisors’ Report For the fiscal year ended October 31, 2013, Vanguard Selected Value Fund returned 36.43%. Your fund is managed by two independent advisors. This provides exposure to distinct yet complementary investment approaches, enhancing the fund’s diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on November 21, 2013. Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director Over the last 12 months, we have seen a substantial rise in the stock market, helped by an improving U.S. housing market, modest U.S. growth, a stabilizing Europe and China, and continued low interest Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 71 4,988 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Donald Smith & Co., Inc. 24 1,664 Conducts fundamental research on the lowest price-to-tangible-book-value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 5 367 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 8 rates. During such a rally, the smallest, most distressed, or least profitable companies tend to lead. Our portfolio typically will lag initially, then catch up as the market once again focuses on solid fundamentals, good valuations, cash flows, and healthy, growing dividend yields. This scenario played out as the fiscal year progressed, and the portfolio produced strong absolute and relative returns. We believe it is well-positioned for a modest and consistent improvement in the economy and the eventual rise in interest rates. Accordingly, we are overweighted in consumer discretionary, health care, and industrial stocks and have the largest allocation to financials. These weightings and our stock selection in these sectors added significantly to our outperformance. We are underweighted in information technology, utilities, and materials. In financials, we are underweighted in real estate investment trusts (REITs). We believe that traditionally high-yielding stocks such as utilities and REITs have had substantial runs because of continued low interest rates and have little room for increased valuation or much additional yield. We see considerable risk to these valuations should rates rise. We believe our portfolio contains significantly undervalued companies that should perform well over time or be acquired by buyers who recognize their value. In September, Molex, a maker of electronic connectors, was acquired for a substantial premium that added to our performance. This continues a consistent pattern of mergers and acquisitions in this fund and highlights one of the benefits of investing in mid-capitalization stocks. We expect this type of activity to continue, given that corporate balance sheets are healthy, most companies are generating considerable free cash flow, cash holdings are offering low returns, and mergers and acquisitions can be a controlled way to expand a business and add to the bottom line. Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President The portfolio at the end of October met our goal by consisting of a concentrated group of stocks with low price-to-tangible book value and attractive long-term earnings potential. The portfolio currently sells at 104% of tangible book value and 9.2 times our estimate of normalized earnings. The Standard & Poor’s 500 Index, by contrast, sells at more than 500% of tangible book value and 18.5 times normalized earnings. Our largest holding, Micron Technology, rose 226%. Its acquisition of competitor Elpida Memory closed in July. Micron paid a large discount to both book value and replacement cost, and the deal could double its normalized earnings per share. Another large technology holding, Ingram Micro, also did well (+52.4%). 9 Our two domestic airline holdings, Southwest Airlines and JetBlue Airways, appreciated substantially as industry consolidation improved pricing and reduced supply. Our insurance holdings––Unum, Everest Re, American National, CNA Financial, and XL Group––were all selling at discounts to tangible book value when we bought them. Higher insurance rates and stock buybacks at favorable prices have helped lift stock prices closer to book value. By far the largest detriments to performance were precious metals stocks; their price declines reflected the fall in gold and silver. Our primary precious metals holding, Yamana Gold, dropped about 50%. In utilities, Exelon (–15.9%) sagged amid oversupply and weak pricing for electricity. We sold our holdings in NV Energy, and GenOn Energy was acquired by NRG Energy. Three companies were added. We invested in AerCap Holdings, an aircraft leasing company, at 83% of tangible book value and seven times earnings. Third-party appraisals of AerCap’s aircraft indicate that its book value is understated by $5 to $10 per share. A shareholder-friendly management has purchased almost one-quarter of outstanding shares over the past two years. The second addition, Coeur d’Alene Mines, is a top miner of silver and gold, with a geographically diverse range of mines in generally mining-friendly countries such as the United States and Mexico. Its strong balance sheet and positive cash flow, even at today’s lower precious metals prices, will enable Coeur d’Alene to weather the difficult environment and prosper in the next upturn. We bought the stock at about 70% of tangible book value. The third addition, Celestica, is an electronics manufacturing services company. About one-third of its market cap is in cash, which the company has been using to grow its business and buy back stock. We bought Celestica stock at about book value. Technology (at 17.6%) and insurance (at 17.1%) are our two largest industry weightings. Airlines and aircraft leasing account for 16.0% of the portfolio. We have been adding shares in undervalued companies that depend on two depressed commodities, natural gas (WPX Energy) and gold (Yamana, Coeur d’Alene Mines). Finding attractive companies to buy has been difficult after such a strong stock market run. We are hopeful that a market correction will offer new opportunities. 10 Selected Value Fund Fund Profile As of October 31, 2013 Portfolio Characteristics Russell DJ U.S. Midcap Total Value Market Fund Index FA Index Number of Stocks 66 526 3,612 Median Market Cap $9.2B $9.0B $41.6B Price/Earnings Ratio 18.7x 21.3x 19.8x Price/Book Ratio 1.7x 1.7x 2.5x Return on Equity 11.1% 8.8% 16.5% Earnings Growth Rate 6.6% 5.8% 10.6% Dividend Yield 2.0% 2.1% 1.9% Foreign Holdings 5.2% 0.0% 0.0% Turnover Rate 27% — — Ticker Symbol VASVX — — Expense Ratio 1 0.38% — — 30-Day SEC Yield 1.44% — — Short-Term Reserves 6.5% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total Midcap Market Value FA Fund Index Index Consumer Discretionary 15.6% 9.0% 13.3% Consumer Staples 3.8 2.9 8.8 Energy 8.7 7.4 9.7 Financials 26.5 32.6 17.3 Health Care 10.3 8.3 12.5 Industrials 16.3 11.2 11.5 Information Technology 10.2 10.3 17.7 Materials 4.2 5.3 3.8 Telecommunication Services 0.1 0.7 2.2 Utilities 4.3 12.3 3.2 Volatility Measures Russell Midcap DJ U.S. Value Total Market Index FA Index R-Squared 0.96 0.95 Beta 0.91 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Caribbean Cruises Hotels, Resorts & Ltd. Cruise Lines 2.7% Micron Technology Inc. Semiconductors 2.5 Omnicare Inc. Health Care Services 2.4 Cardinal Health Inc. Health Care Distributors 2.4 Hanesbrands Inc. Apparel, Accessories & Luxury Goods 2.2 XL Group plc Property & Casualty Insurance 2.2 CA Inc. Systems Software 2.2 Delphi Automotive plc Auto Parts & Equipment 2.2 Total System Services Data Processing & Inc. Outsourced Services 2.1 Eaton Corp. plc Electrical Components & Equipment 2.0 Top Ten 22.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 22, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratio was 0.43%. 11 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2003, Through October 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Selected Value Fund * 36.43% 20.08% 11.00% $28,399 ••••• • Russell Midcap Value Index 33.45 18.85 10.62 27,445 – Mid-Cap Value Funds Average 34.41 17.95 9.20 24,110 Dow Jones U.S. Total Stock Market Float Adjusted Index 28.86 16.01 8.13 21,850 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 12 Selected Value Fund Fiscal-Year Total Returns (%): October 31, 2003, Through October 31, 2013 Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 32.54% 14.48% 11.14% 13 Selected Value Fund Financial Statements Statement of Net Assets As of October 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (88.0%) 1 Consumer Discretionary (13.9%) Royal Caribbean Cruises Ltd. 4
